UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 6/30/12 (Unaudited) MORTGAGE-BACKED SECURITIES (16.7%) (a) Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 $335,185 $545,845 IFB Ser. 2976, Class LC, 23.534s, 2035 187,222 299,555 IFB Ser. 2979, Class AS, 23.387s, 2034 222,720 303,598 IFB Ser. 3072, Class SM, 22.91s, 2035 655,379 1,024,555 IFB Ser. 3072, Class SB, 22.764s, 2035 533,831 831,144 IFB Ser. 3249, Class PS, 21.477s, 2036 379,551 571,351 IFB Ser. 3065, Class DC, 19.135s, 2035 2,603,530 4,081,033 IFB Ser. 2990, Class LB, 16.328s, 2034 919,006 1,280,386 IFB Ser. 3835, Class SN, 15.521s, 2041 11,325,412 16,120,365 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 11,867,943 1,335,548 IFB Ser. 3940, Class PS, IO, 6.408s, 2040 7,549,904 1,207,985 IFB Ser. 3803, Class SP, IO, 6.358s, 2038 10,322,932 1,187,137 IFB Ser. 3780, Class PS, IO, 6.208s, 2035 5,516,845 641,333 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 2,534,424 437,239 IFB Ser. 3751, Class SB, IO, 5.798s, 2039 11,890,416 1,834,614 IFB Ser. 3852, Class SG, 4.788s, 2041 4,199,791 4,258,126 Ser. 4018, Class DI, IO, 4 1/2s, 2041 10,856,251 1,445,836 Ser. 3747, Class HI, IO, 4 1/2s, 2037 518,400 55,051 Ser. 4019, Class JI, IO, 4s, 2041 10,321,467 1,445,005 Ser. 3756, Class IG, IO, 4s, 2037 28,885,896 2,712,559 Ser. 3768, Class MI, IO, 4s, 2035 11,735,159 936,150 Ser. 3738, Class MI, IO, 4s, 2034 17,936,559 1,248,958 FRB Ser. T-57, Class 2A1, 3.508s, 2043 1,608 1,621 Ser. 3391, PO, zero %, 2037 80,246 71,982 Ser. 3300, PO, zero %, 2037 193,932 180,311 Ser. 2947, Class AO, PO, zero %, 2035 21 21 FRB Ser. 3326, Class YF, zero %, 2037 10,491 10,386 FRB Ser. 3117, Class AF, zero %, 2036 24,784 19,463 FRB Ser. 3326, Class WF, zero %, 2035 94,998 87,398 FRB Ser. 3036, Class AS, zero %, 2035 34,668 28,933 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.429s, 2036 720,072 1,295,134 IFB Ser. 05-74, Class NK, 26.274s, 2035 135,402 247,777 IFB Ser. 06-8, Class HP, 23.667s, 2036 521,041 880,882 IFB Ser. 05-45, Class DA, 23.521s, 2035 923,107 1,512,453 IFB Ser. 07-53, Class SP, 23.301s, 2037 770,158 1,223,755 IFB Ser. 08-24, Class SP, 22.384s, 2038 (F) 3,899,369 5,955,484 IFB Ser. 05-122, Class SE, 22.242s, 2035 824,922 1,237,384 IFB Ser. 05-75, Class GS, 19.514s, 2035 826,557 1,202,988 IFB Ser. 05-106, Class JC, 19.364s, 2035 746,129 1,203,842 IFB Ser. 05-83, Class QP, 16.756s, 2034 257,237 352,415 IFB Ser. 11-4, Class CS, 12.41s, 2040 2,498,751 2,873,564 IFB Ser. 12-3, Class SD, IO, 6.265s, 2042 5,724,242 1,052,116 IFB Ser. 11-27, Class AS, IO, 6.235s, 2041 5,195,720 740,702 Ser. 409, Class 82, IO, 4 1/2s, 2040 (FWC) 15,550,000 2,128,590 Ser. 409, Class C16, IO, 4s, 2040 13,833,000 1,861,616 FRB Ser. 04-W7, Class A2, 3.731s, 2034 633 663 FRB Ser. 03-W14, Class 2A, 3.545s, 2043 1,499 1,484 FRB Ser. 03-W3, Class 1A4, 3.365s, 2042 2,532 2,521 FRB Ser. 03-W11, Class A1, 3.318s, 2033 111 114 FRB Ser. 04-W2, Class 4A, 3.082s, 2044 1,561 1,567 FRB Ser. 07-95, Class A3, 0.495s, 2036 11,005,000 9,959,525 Ser. 01-50, Class B1, IO, 0.411s, 2041 11,325,874 127,416 Ser. 01-79, Class BI, IO, 0.306s, 2045 2,033,817 18,829 Ser. 08-53, Class DO, PO, zero %, 2038 678,322 592,365 Ser. 07-64, Class LO, PO, zero %, 2037 249,071 230,684 Ser. 07-44, Class CO, PO, zero %, 2037 381,204 343,915 Ser. 08-36, Class OV, PO, zero %, 2036 81,882 72,457 Ser. 04-61, Class CO, PO, zero %, 2031 30,201 30,057 Ser. 1988-12, Class B, zero %, 2018 8,960 8,423 FRB Ser. 06-104, Class EK, zero %, 2036 4,791 4,758 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.49s, 2041 5,055,360 7,901,477 IFB Ser. 10-158, Class SD, 14.269s, 2040 1,057,000 1,558,959 IFB Ser. 11-70, Class WS, 9.213s, 2040 1,821,000 2,169,776 IFB Ser. 11-72, Class SE, 7.08s, 2041 7,826,000 8,569,470 IFB Ser. 11-81, Class SB, IO, 6.462s, 2036 10,909,192 2,016,891 IFB Ser. 11-61, Class CS, IO, 6.436s, 2035 3,222,147 467,211 IFB Ser. 10-85, Class SD, IO, 6.406s, 2038 4,774,707 767,964 IFB Ser. 10-20, Class SC, IO, 5.906s, 2040 9,493,362 1,562,702 IFB Ser. 10-115, Class TS, IO, 5.856s, 2038 7,156,586 1,078,784 IFB Ser. 11-70, Class SN, IO, 5.657s, 2041 1,469,000 420,369 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 6,401,560 1,104,469 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 8,041,181 812,481 Ser. 12-8, Class PI, IO, 4s, 2041 12,932,106 2,140,264 Ser. 10-116, Class QI, IO, 4s, 2034 6,137,057 475,760 Ser. 11-116, Class BI, IO, 4s, 2026 22,687,995 2,496,587 Ser. 11-70, PO, zero %, 2041 17,435,887 14,071,109 Ser. 10-151, Class KO, PO, zero %, 2037 1,315,549 1,207,819 Ser. 06-36, Class OD, PO, zero %, 2036 12,758 11,883 Total mortgage-backed securities (cost $119,558,384) PURCHASED OPTIONS OUTSTANDING (7.7%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 19,941,000 359,935 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 4,711,000 114,760 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 7,467,000 243,051 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,970,000 79,490 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,970,000 2,817 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 631,400 61,176 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 631,400 19 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 16,616,213 2,422,312 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 16,616,213 17 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 8,242,500 3,008,513 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 8,242,500 288,488 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 8,242,500 3,140,393 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 8,242,500 272,003 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 18,717,000 1,720,092 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 18,717,000 1,706,990 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 18,717,000 249,310 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 18,717,000 232,465 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 33,377,000 5,082,983 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 33,377,000 885,158 Option on an interest rate swap with Bank of America N.A. for the right to receive a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.50 98,762,000 510,600 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 2,872,000 49,370 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 2,872,000 52,242 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 4,711,000 158,666 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 6,844,000 294,429 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,970,000 92,807 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,970,000 16,706 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 6,844,000 343,637 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.75 61,864,000 165,796 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,513,000 330,749 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,513,000 88,352 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 2,872,000 54,108 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 6,117 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 6,117 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 6,117 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 6,117 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 6,117 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 13,189,000 386,701 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 13,189,000 386,701 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 13,189,000 400,022 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 7,467,000 231,178 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 2,720,000 97,866 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,970,000 77,204 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,970,000 118 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 13,846,844 2,007,654 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 13,846,844 14 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,891,728 2,191,420 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,891,728 14 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,538,738 881,102 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,538,738 6 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 13,846,844 2,214,387 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 13,846,844 14 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,846,844 2,242,636 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,846,844 14 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 13,011,070 2,112,217 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 13,011,070 13 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 26,597,000 4,797,567 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 26,597,000 567,048 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 22,272,411 4,157,212 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 22,272,411 455,315 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 21,445,000 2,495,769 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 21,445,000 204,371 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 10,601,569 1,282,790 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 10,601,569 95,414 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 41,252,000 5,032,744 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 41,252,000 351,467 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 14,795,000 111,554 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 2,872,000 43,310 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 2,872,000 46,383 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 4,711,000 149,244 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 6,844,000 282,520 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,970,000 89,635 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,970,000 13,120 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 6,844,000 332,345 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 4,711,000 137,279 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 7,467,000 275,532 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 6,844,000 269,380 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,970,000 85,892 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,970,000 9,338 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 6,844,000 318,657 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 0.60% versus the three month USD-LIBOR-BBA maturing September 2014. Sep-12/0.60 397,265,000 341,648 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 4,711,000 127,197 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 7,467,000 259,478 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,970,000 82,996 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,970,000 6,245 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,513,000 280,548 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,513,000 38,186 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $6,456,810 $645,875 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 6,456,810 277,449 Total purchased options outstanding (cost $47,490,982) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (38.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.0%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $7 $7 5s, with due dates from August 20, 2033 to August 20, 2040 6,441,082 7,127,526 4s, TBA, July 1, 2042 2,000,000 2,182,031 3 1/2s, TBA, July 1, 2042 6,000,000 6,412,500 U.S. Government Agency Mortgage Obligations (36.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 872,564 1,009,321 6s, September 1, 2021 14,996 16,422 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 269,685 293,214 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 1,159,631 1,237,185 4s, TBA, July 1, 2042 35,000,000 37,143,750 3 1/2s, TBA, July 1, 2042 25,000,000 26,220,703 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 64,889 70,460 6s, with due dates from August 1, 2012 to August 1, 2022 2,200,846 2,419,090 6s, July 1, 2038 (FWC) 48,828 53,971 6s, TBA, July 1, 2042 20,000,000 21,979,688 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 591,552 644,367 5s, with due dates from January 1, 2038 to February 1, 2038 132,030 142,649 5s, March 1, 2021 33,111 35,778 4 1/2s, March 1, 2039 292,937 321,007 4s, with due dates from May 1, 2019 to September 1, 2020 254,341 270,613 4s, TBA, July 1, 2042 23,000,000 24,478,829 3 1/2s, TBA, July 1, 2042 126,000,000 132,418,125 3s, TBA, July 1, 2042 28,000,000 28,710,937 Total U.S. government and agency mortgage obligations (cost $291,120,489) U.S. TREASURY OBLIGATIONS (35.9%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1.125%, January 15, 2021 (i) 30,493 35,292 U.S. Treasury Notes 0.500%, November 15, 2013 (i) 181,000 181,623 U.S. Treasury Notes 1.250%, October 31, 2015 (i) 534,000 548,413 U.S. Treasury Bonds 7 1/8s, February 15, 2023 18,285,000 27,965,988 6 1/4s, August 15, 2023 26,482,000 38,460,883 4 1/2s, August 15, 2039 (SEGSF) 42,774,000 58,049,207 U.S. Treasury Notes 1 3/4s, May 15, 2022 22,497,000 22,679,788 0 5/8s, May 31, 2017 52,927,000 52,684,695 0 1/4s, May 31, 2014 75,196,000 75,102,005 Total U.S. treasury Obligations (cost $263,005,964) SHORT-TERM INVESTMENTS (45.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 131,327,926 $131,327,926 SSgA Prime Money Market Fund 0.09% (P) 14,200,000 14,200,000 Federal Home Loan Bank discount notes with an effective yield of 0.110%, July 13, 2012 $9,800,000 9,799,634 Federal Home Loan Bank discount notes with an effective yield of 0.093%, July 11, 2012 8,000,000 7,999,789 Federal Home Loan Bank discount notes with an effective yield of 0.073%, July 5, 2012 20,000,000 19,999,833 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.109%, September 10, 2012 20,000,000 19,996,880 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.104%, August 27, 2012 20,000,000 19,996,675 Federal National Mortgage Association discount notes with an effective yield of 0.129%, October 2, 2012 25,000,000 24,994,250 Federal National Mortgage Association discount notes with an effective yield of 0.068%, July 25, 2012 11,500,000 11,499,463 Straight-A Funding, LLC commerical paper with an effective yield of 0.158%, August 28, 2012 17,609,000 17,604,461 U.S. Treasury Bills with an effective yield of 0.158%, April 4, 2013 (SEGSF) 20,000,000 19,973,200 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.106%, December 13, 2012 (SEG) (SEGSF) 19,500,000 19,487,345 U.S. Treasury Bills with an effective yield of 0.088%, November 15, 2012 (SEGSF) 10,000,000 9,995,750 U.S. Treasury Bills with an effective yield of 0.077%, October 18, 2012 20,000,000 19,993,700 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.082%, July 26, 2012 (SEG) (SEGSF) 3,541,000 3,540,851 Total short-term investments (cost $350,413,866) TOTAL INVESTMENTS Total investments (cost $1,071,589,685) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 682 $150,167,875 Sep-12 $(65,233) U.S. Treasury Note 5 yr (Long) 607 75,249,031 Sep-12 174,549 Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received $26,359,058) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. $631,400 Aug-12/2.855 $19 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 631,400 Aug-12/2.855 61,176 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.375 286,427 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.375 2,842,426 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.46 266,727 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.46 2,964,168 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 23,033,582 Aug-16/4.17 289,970 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 23,033,582 Aug-16/4.17 2,222,879 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 31,990,778 Aug-16/4.28 818,292 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 31,990,778 Aug-16/4.28 5,192,264 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 2,847,159 Aug-16/4.35 476,415 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,838,411 Aug-16/4.68 177,564 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,838,411 Aug-16/4.68 1,687,200 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. 98,762,000 Dec-12/1.50 510,600 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.75% versus the three month USD-LIBOR-BBA maturing December 2022. 61,864,000 Dec-12/2.75 165,796 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 48,147 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 48,147 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 48,147 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 48,147 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 48,147 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 7,365,343 Jul-16/4.67 148,633 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 7,365,343 Jul-16/4.67 1,400,874 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 7,389,217 Jul-16/4.74 142,242 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 7,389,217 Jul-16/4.74 1,364,788 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 6,920,782 Jul-16/4.79 129,972 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 6,920,782 Jul-16/4.79 1,303,322 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,946,137 Jul-16/4.80 55,211 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,946,137 Jul-16/4.80 589,587 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 5,864,291 Jun-16/4.12 539,380 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 5,770,612 Jun-16/4.39 587,968 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 5,733,974 Jun-16/4.575 54,759 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 5,733,974 Jun-16/4.575 627,755 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 21,828,974 Jun-16/4.86 4,287,430 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 5,770,612 Jun-16/4.89 48,831 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 5,864,291 Jun-16/5.12 46,293 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 21,828,974 Jun-16/5.86 249,440 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 8,446,175 May-16/4.11 774,328 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 9,354,814 May-16/4.36 948,578 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 9,308,256 May-16/4.60 87,311 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 9,308,256 May-16/4.60 1,061,142 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 12,183,004 May-16/4.745 107,271 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 12,183,004 May-16/4.745 1,428,701 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 7,977,849 May-16/4.7575 72,279 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 7,977,849 May-16/4.7575 940,588 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 30,457,512 May-16/4.77 274,422 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 30,457,512 May-16/4.77 3,606,779 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 9,354,814 May-16/4.86 84,474 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 8,446,175 May-16/5.11 66,404 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds receivable $38,855,781) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, July 1, 2042 $37,000,000 $38,884,687 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $1,350,000 $35,832 6/20/22 2.183% 3 month USD-LIBOR-BBA $(15,635) Barclay’s Bank, PLC 46,668,000 (E) 808,702 9/19/22 2.00% 3 month USD-LIBOR-BBA 120,350 296,532,000 (E) (401,404) 9/19/14 0.60% 3 month USD-LIBOR-BBA (558,566) 109,722,000 (E) (567,263) 9/19/17 1.10% 3 month USD-LIBOR-BBA (908,498) 70,282,000 (E) (435,881) 9/19/22 3 month USD-LIBOR-BBA 2.00% 600,778 6,020,000 (E) (199,021) 9/19/42 3 month USD-LIBOR-BBA 2.75% 76,875 1,350,000 35,573 6/20/22 2.183% 3 month USD-LIBOR-BBA (15,895) Citibank, N.A. 964,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 25,025 3,156,000 (E) 3,412 9/19/17 1.10% 3 month USD-LIBOR-BBA (6,403) 15,959,000 (E) 94,158 9/19/17 3 month USD-LIBOR-BBA 1.10% 143,791 31,360,000 (E) 382,727 9/19/22 2.00% 3 month USD-LIBOR-BBA (79,833) 3,628,000 (E) (50) 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,973) 101,119,000 (E) (44,945) 9/19/14 3 month USD-LIBOR-BBA 0.6% 8,648 4,764,000 (E) (64,216) 9/19/22 3 month USD-LIBOR-BBA 2.00% 6,053 354,000 (E) (21,258) 9/19/42 3 month USD-LIBOR-BBA 2.75% (5,034) Credit Suisse International 106,506,000 (E) (1,508,737) 9/19/22 3 month USD-LIBOR-BBA 2.00% 62,225 79,955,000 (E) 86,907 9/19/14 3 month USD-LIBOR-BBA 0.60% 129,282 162,204,000 (E) (179,499) 9/19/17 3 month USD-LIBOR-BBA 1.10% 324,954 10,470,000 (E) (668,416) 9/19/42 3 month USD-LIBOR-BBA 2.75% (188,575) 215,989,000 (E) 2,392,186 9/19/22 2.00% 3 month USD-LIBOR-BBA (793,652) 19,454,000 (E) 900,892 9/19/42 2.75% 3 month USD-LIBOR-BBA 9,314 81,110,000 (E) (12,140) 9/19/14 0.60% 3 month USD-LIBOR-BBA (55,129) 26,801,000 (E) (68,597) 9/19/17 1.10% 3 month USD-LIBOR-BBA (151,948) 1,183,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 69,478 Deutsche Bank AG 488,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 12,337 31,091,000 (E) 299,608 9/19/22 2.00% 3 month USD-LIBOR-BBA (158,985) 841,000 (E) (12,876) 9/19/22 3 month USD-LIBOR-BBA 2.00% (471) 4,543,000 (E) (3,998) 9/19/17 3 month USD-LIBOR-BBA 1.10% 10,131 Goldman Sachs International 1,634,000 (E) (3,039) 9/19/14 0.60% 3 month USD-LIBOR-BBA (3,905) 11,438,000 (E) 13,382 9/19/14 3 month USD-LIBOR-BBA 0.60% 19,445 65,233,000 (E) 810,856 9/19/22 2.00% 3 month USD-LIBOR-BBA (151,331) 10,534,000 (E) (142,470) 9/19/22 3 month USD-LIBOR-BBA 2.00% 12,906 6,487,000 (E) (2,854) 9/19/17 1.10% 3 month USD-LIBOR-BBA (23,029) 5,349,000 (E) (313,589) 9/19/42 3 month USD-LIBOR-BBA 2.75% (68,445) JPMorgan Chase Bank NA 84,861,800 (E) 1,070,003 9/19/22 2.00% 3 month USD-LIBOR-BBA (181,704) 4,041,000 (E) 3,494 9/19/17 1.10% 3 month USD-LIBOR-BBA (9,073) 7,249,500 (E) (113,166) 9/19/22 3 month USD-LIBOR-BBA 2.00% (6,235) 4,750,000 (E) (321,276) 9/19/42 3 month USD-LIBOR-BBA 2.75% (103,583) The Royal Bank of Scotland PLC 850,000 (E) 850 9/19/22 2.00% 3 month USD-LIBOR-BBA (11,688) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $4,933,933 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $297 2,909,837 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 175 Barclay’s Bank, PLC 5,192,269 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (26,800) 4,876,059 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 17,010 11,751,073 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (60,654) 7,619,756 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 25,007 6,085,425 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 22,815 30,707,381 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (158,498) 16,351,258 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 61,302 19,182,958 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 71,918 911,940 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 2,942 1,754,503 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,578 2,213,418 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,298 26,291,111 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (135,703) 20,031,435 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 75,099 7,588,853 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 24,482 250,481 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 384 1,373,317 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,088) 886,663 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 611 1,533,140 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 4,070 35,414,692 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 132,773 11,096,923 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (57,277) 4,215,074 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 14,705 12,218,806 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 45,809 203,437 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 668 660,028 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,166 478,306 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,570 Citibank, N.A. 2,693,730 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,099 292,909 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,098 Credit Suisse International 737,806 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,766 1,988,573 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 120 7,714,304 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 465 2,913,784 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 176 Goldman Sachs International 14,137,890 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 852 1,824,463 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,797 6,393,921 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 9,803 4,932,434 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 7,562 6,195,361 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 9,498 11,303,189 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 42,377 12,282,731 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 740 4,769,732 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 288 3,730,843 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 225 9,152,015 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (47,239) 3,438,203 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,747) 5,237,864 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 316 377,709 826 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 728 5,457,325 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 329 4,474,485 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 270 599,177 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 36 12,537,362 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (64,712) 464,944 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,400) 1,239,540 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,398) 1,051,504 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,612 7,007,143 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 10,717 JPMorgan Chase Bank NA 5,267,073 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 318 Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011, through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $767,878,330. (b) The aggregate identified cost on a tax basis is $1,071,689,545, resulting in gross unrealized appreciation and depreciation of $45,356,089 and $10,588,059, respectively, or net unrealized appreciation of $34,768,030. (SEG) These securities, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $52,815 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $307,369,716 and $274,791,115, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $481,736,281 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns owned or expects to own. as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 1,260,300,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 803,400,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to mange exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 680 on futures contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $3,700,900,000 on interest rate swap contracts for the reporting period. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio.Collateral posted to the fund which cannot be sold or repledged totaled $12,699,726 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,867,100 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $11,838,380. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $128,200,943 $— Purchased options outstanding — 58,950,808 — U.S. Government and Agency Mortgage Obligations — 293,188,173 — U.S. Treasury Obligations — 275,707,894 — Short-term investments 145,527,926 204,881,831 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $109,316 $— $— Written options — (39,231,420) — TBA sale commitments — (38,884,687) — Interest rate swap contracts — (3,721,885) — Total return swap contracts — 36,529 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $64,710,986 $48,567,638 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012
